      Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.60 Page 1 of 9
                                                                                       FILED
                                                                                2021 APR 15 PM 1:12
                                                                                      CLERK
                                                                                U.S. DISTRICT COURT



                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 KEITH ALLEN CONLEY,
                                                        MEMORANDUM DECISION AND
         Petitioner,                                    DISMISSAL ORDER

 v.

 PAUL WHITEHEAD,                                       Case No. 2:20-cv-00484-JNP

         Respondent.                                   District Judge Jill N. Parrish


                                          BACKGROUND

• 7/6/20         Petitioner submitted federal habeas-corpus petition. (ECF Nos. 1, 5.)

• 11/18/20       Filing fee paid; petition filed. (ECF No. 5.)

• 12/7/20        Mail sent to Petitioner returned as undeliverable. (ECF No. 12.)

• 2/22/21        Petitioner ordered to within thirty days show cause why action should not be
                 dismissed for failure to prosecute. (ECF No. 14.)

• 3/1/21         Order to show cause returned to sender, marked, “Not at this address.” (ECF No.
                 15, at 1.)

         Petitioner has not contacted the court since he filed an account ledger on November 25,

2020 (nearly five months ago).

                                             ANALYSIS

         Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

[petitioner] fails to prosecute or to comply with . . . a court order.” FED. R. CIV. P. 41(b). This court

may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003) (“Although the language of Rule 41(b) requires that the [respondent] file a motion
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.61 Page 2 of 9




to dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua sponte for a

[petitioner’s] failure to prosecute or comply with . . . court orders.”); see also Link v. Wabash R.R.

Co., 370 U.S. 626, 630 (stating court has inherent authority to clear “calendar[] of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief”); Bills v.

United States, 857 F.2d 1404, 1405 (10th Cir. 1988) (“Dismissal for failure to prosecute is a

recognized standard operating procedure in order to clear the deadwood from the courts’ calendars

where there has been prolonged and unexcused delay.”).

        In determining whether to dismiss this action, the court applies the factors from Ehrenhaus

v. Reynolds, 965 F.2d 916 (10th Cir. 1992)—i.e., “(1) the degree of actual prejudice to

[Respondent]”; (2) “the amount of interference with the judicial process”; (3) the litigant’s

culpability; (4) whether the noncomplying litigant was warned that dismissal was a likely sanction;

and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal quotation marks omitted); see also

Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009) (applying Ehrenhaus factors in habeas case).

Dismissal with prejudice is appropriate only when these factors overshadow the judicial system’s

strong preference to decide cases on the merits. DeBardeleben v. Quinlan, 937 F.2d 502, 504 (10th

Cir. 1991). The Ehrenhaus factors are not “a rigid test; rather, they represent criteria for the district

court to consider [before] imposing dismissal as a sanction.” Ehrenhaus, 965 F.2d at 921; see also

Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th Cir. 2011) (“The Ehrenhaus factors are simply

a non-exclusive list of sometimes-helpful ‘criteria’ or guide posts the district court may wish to

‘consider’ in the exercise of what must always be a discretionary function.”); Chavez v. City of

Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005) (describing Ehrenhaus factors as “not

exhaustive, nor . . . equiponderant”); Archibeque v. Atchison, Topeka & Santa Fe Ry. Co., 70 F.3d



                                                   2
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.62 Page 3 of 9




1172, 1174 (10th Cir. 1995) (“[D]etermining the correct sanction is a fact specific inquiry that the

district court is in the best position to make.”).

        Factor 1: Degree of actual prejudice to Respondent. Prejudice may be inferred from

delay, uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S.

App. LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d

261, 264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886

F.3d 852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months

of litigation” and defendants “wasted eight months of litigation”); Riviera Drilling & Exploration

Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (approving

district court’s observation that “delay would ‘prolong for the defendants the substantial

uncertainty faced by all parties pending litigation’”) (citation omitted).

        Reviewing this case’s docket, the court concludes that Petitioner's neglect does not overtly

prejudice Respondent, except that, in general, passage of time can weaken evidentiary support for

a position. This factor weighs in favor of dismissal.

        Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that the plaintiff had significantly interfered with the judicial process when he did not

answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to six

months, the court noted that abeyance would have delayed the proceedings for the other parties

and the court. Id. The court said, “In similar circumstances, we have held that a district court could

find interference with the judicial process when the plaintiff ‘repeatedly ignore[s] court orders and




                                                     3
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.63 Page 4 of 9




thereby hinder[s] the court’s management of its docket and its efforts to avoid unnecessary burdens

on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit concluded that the plaintiff had “caused great

interference with the judicial process by failing to provide the court with a current mailing address

or an address that he regularly checked; respond to discovery requests; appear at his deposition;

list any fact witnesses or otherwise comply with the court's Initial Pretrial Order, or respond to the

Defendants’ Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531, 533 (10th Cir.

2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017) (unpublished)

(“[H]e did not (1) respond to the order to show cause or (2) notify the court of his change of address

as required by the local rules, even though his past actions show he was aware of the

requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004) (dismissing under

Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff] refused to respond

to either the defendant[s’ filings] or the district court’s orders”); Killen v. Reed & Carnick, No. 95-

4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997) (unpublished) (“Plaintiff’s willful

failure to comply with [court] orders flouted the court’s authority and interfered with the judicial

process.” (internal quotation marks and citation omitted.)). “[F]ailure to respond to court orders

cannot be ignored.” Davis, 571 F.3d at 1062.

        Likewise here, this court concludes Petitioner’s failure to prosecute his case—i.e., not

complying with the court’s order—necessarily interferes with effective administration of justice.

The issue here “is respect for the judicial process and the law.” See Cosby v. Meadors, 351 F.3d

1324, 1326–27 (10th Cir. 2003); Oliver, 2010 U.S. Dist. LEXIS 92836, at *6 (holding petitioner’s

noncompliance with rules and order to show cause shows lack of respect for court, respondent,



                                                  4
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.64 Page 5 of 9




and judicial process, and concluding, if petitioner’s case were not dismissed, court’s merits review

of petition would unnecessarily increase court’s workload and interfere with justice

administration). Petitioner’s failure to put himself in a position to comply with court orders

disrespects the court and the judicial process. His neglect has caused the court and staff to spend

unnecessary time and effort. The court’s frequent review of the docket and preparation of orders

to move this case along have increased the court’s workload and hijacked its attention from other

matters with parties who have met their obligations and deserve prompt resolution of their issues.

“This order is a perfect example, demonstrating the substantial time and expense required to

perform the legal research, analysis, and writing to craft this document.” Lynn v. Roberts, No. 01-

cv-3422-MLB, 2006 U.S. Dist. LEXIS 72562, at *7 (D. Kan. Oct. 4, 2006).

       This factor weighs toward dismissal. See Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at *8–

9; see also Estate of Strong v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S. Dist.

LEXIS 211095, at *10 (D. Colo. Dec. 14, 2018) (report and recommendation) (“It is hard to fathom

how failing to respond to orders of the federal district court would not interfere with the judicial

process.” (emphasis in original.)).

       Factor 3: Litigant’s culpability. Evidence of culpability may be drawn from Petitioner’s

failure to provide an updated address and to respond to the Order to Show Cause, (ECF No. 14),

and the passage of time. See Villecco, 707 F. App’x at 534 (10th Cir. 2017); see also Faircloth,

2018 U.S. App. 36450, at *6 (finding culpability when plaintiff “had been solely responsible for

his failure to update his address, to respond to the show-cause order”); Stanko v. Davis, 335 F.

App’x 744, 747 (10th Cir. 2009) (unpublished) (“For at least seven months, Stanko failed to follow

this order. The district court ordered Stanko to show cause for this failure. Stanko made no effort



                                                 5
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.65 Page 6 of 9




to explain his failure regarding those seven months.”); Theede v. U.S. Dep’t of Labor, 172 F.3d

1262, 1265 (10th Cir. 1999) (holding plaintiff responsible for inability to receive court filings

based on not notifying court of correct address).

       Earlier here, Petitioner showed ability to file a petition on his own. (ECF No. 5.) Still,

nearly five months have now passed since Petitioner’s last filing—with no further word at all. And

Petitioner has neither responded to the Order to Show Cause, (ECF No. 14), nor filed an address

change. See Banks, 680 F. App’x at 724; see also Oliver, 2010 U.S. Dist. LEXIS 92836, at *6-7

(“Applicant has, without any reasonable excuse, ignored [his duty to update his address]. Applicant

has also failed to show cause why his case should not be dismissed or provide any justification for

his failure to prosecute his case. Although Applicant’s pleadings are construed liberally because

he is proceeding pro se, he is not excused from his obligations to follow the same rules of procedure

that govern other litigants. Therefore, the court concludes that Applicant is culpable for his failure

to follow the Local Rules and failure to litigate his case.” (citation omitted.)).

       This factor weighs in favor of dismissal.

       Factor 4: Whether court warned noncomplying litigant that dismissal was likely

sanction. In Faircloth, the court twice warned the plaintiff that failure to comply could result in

dismissal. Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when the plaintiff argued he did not

get these warnings, the Tenth Circuit stated, “But he could have received the warnings had he

complied with the local rule requiring him to update his address. Because he did not, the court's

only option was to mail documents to him at his last known address. These mailings constituted

effective service [under Fed. R. Civ. P. 5(b)(2)(C)].” Id; see also O’Neil v. Burton Grp., 559 F.




                                                    6
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.66 Page 7 of 9




App’x 719, 722 (10th Cir. 2014) (unpublished) (supporting dismissal with prejudice for failure to

appear especially after litigant had been warned repeatedly of consequences).

        Here, the court stated in its February 22, 2021 order, “Petitioner must within thirty days

SHOW CAUSE as to why this action should not be dismissed for failure to prosecute.” (ECF No.

14.) There can be no mistaking the court’s intentions.

        Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to

receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7–8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

        Another case upheld dismissal when, “given [plaintiff’s] failure to communicate, to

respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the [district]

court found no lesser sanction than dismissal would be effective.” Villecco, 707 F. App’x at 533.

The court noted, “A lesser sanction would be ineffective because a stay would not have a ‘real

impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also O’Neil v. Burton Grp.,

559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because lesser sanctions were

available does not mean that the court was obligated to apply them.”).

        In yet another appeal, the Tenth Circuit stated that, though “dismissal should be imposed

only after careful exercise of judicial discretion,” it

                is an appropriate disposition against a party who disregards court
                orders and fails to proceed as required by court rules. . . . Dismissal
                of the [case] is a strong sanction to be sure, but it is no trifling matter
                for [a party] to abuse our office by disappearing and failing to meet
                our deadlines. The federal courts are not a playground for the
                petulant or absent-minded; our rules and orders exist, in part, to


                                                    7
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.67 Page 8 of 9




               ensure that the administration of justice occurs in a manner that most
               efficiently utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).

       It is true that, for a pro se party, “the court should carefully assess whether it

might . . . impose some sanction other than dismissal, so that the party does not unknowingly lose

its right of access to the courts because of a technical violation.” Ehrenhaus, 965 F.2d at 920 n.3;

see also Callahan v. Commun. Graphics, Inc., 657 F. App’x 739, 743 (10th Cir. 2016)

(unpublished) (“‘The court has been beyond lenient with Plaintiff throughout these proceedings

based on his pro se status.’” (citation omitted.)). On the other hand, “[m]onetary sanctions are

meaningless to a plaintiff who has been allowed to proceed in forma pauperis.” Smith v. McKune,

345 F. App’x 317, 320 (10th Cir. 2009) (unpublished); cf. Riviera Drilling & Exploration Co. v.

Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (“Because Riviera

had filed for bankruptcy, a financial sanction was out of the question.”).

       Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey court

orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted when there

is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d 1512, 1518 n.6,

1521–22 (10th Cir. 1988).

       Applying these principles, the court concludes that no sanction less than dismissal would

be effective. First, though Petitioner is pro se, he is not excused of neglect. See Green, 969 F.2d at

917. Second, Petitioner has ignored this case long enough that it is doubtful monetary or

evidentiary sanctions would be effective (even if such sanctions could be motivating for an

indigent, pro se prisoner). Indeed, there is no way to even know whether Petitioner is aware of


                                                  8
   Case 2:20-cv-00484-JNP Document 16 Filed 04/15/21 PageID.68 Page 9 of 9




orders at this point. “It is apparent that Plaintiff is no longer interested in and/or capable of

prosecuting his claims. Under these circumstances, no lesser sanction is warranted and dismissal

is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at *12–13; see also Oliver,

2010 U.S. Dist. LEXIS 92836, at *7–8 (“[B]ased upon Applicant’s unknown location, the court

doubts that a monetary sanction would be practical or effective. Further, Applicant’s conduct

impacts both the judicial system and Respondent jointly, and considering that Applicant has

essentially neglected his case, the court finds that no lesser sanction would be effective.”).

                                          CONCLUSION

       Having comprehensively analyzed the Ehrenhaus factors against the timeline and

Petitioner’s lack of responsiveness, the court concludes that dismissal is appropriate.

       IT IS THEREFORE ORDERED that the petition is DISMISSED with prejudice.



       DATED April 15, 2021.

                                              BY THE COURT



                                              ______________________________
                                              Jill N. Parrish
                                              United States District Court Judge




                                                  9
